Two grounds of reversal are specified: (1) That the verdict was not sustained by the evidence; (2) That the punishment was excessive.
The evidence was in conflict. The testimony of the witnesses Costello and Young, introduced by the State, was self-contradictory to a marked degree, and in our judgment was entitled to little, if any, credit. But, apart from this testimony, the other evidence, if believed, was clearly sufficient to sustain the verdict.
The punishment inflicted was severe, but it was within the provisions of the statute. The statute indicates the clear legislative intent that the crime charged, if proven, shall draw severe penalty. The defendant is the head of a family, and was the renter of a farm, which he had occupied for sixteen years. These circumstances were in his favor. It is manifest that the punishment inflicted will operate upon him with great severity. But it is not our function to palliate such a sentence, unless the record shows some substantial reason for our interfering. The defendant made no showing in the court below for a mitigation of sentence. The record before us, therefore, brings nothing to our attention upon which we could predicate interference. The evidence in support of the conviction is very substantial.
The judgment below is, accordingly, — Affirmed.
STEVENS, C.J., and FAVILLE, KINDIG, and WAGNER, JJ., concur. *Page 597